      Case 1:19-md-02875-RBK-JS Document 396 Filed 03/10/20 Page 1 of 2 PageID: 6315



                                       MAZIE SLATER KATZ & FREEMAN, LLC
                                                 COUNSELLORS AT LAW
                                                  103 Eisenhower Parkway
                                                    Roseland, NJ 07068
                                                         (973) 228-9898
                                                       Fax (973) 228-0303
                                                      www.mazieslater.com

David A. Mazie*                                                                                   Karen G. Kelsen°
Adam M. Slater*°                                                                                  Cheryll A. Calderon
Eric D. Katz*°                                                                                    David M. Estes
David M. Freeman                                                                                  Adam M. Epstein°
Beth G. Baldinger                                                                                 Michael R. Griffith°
Matthew R. Mendelsohn°                                                                            Matthew Tonzola
                                                                                                  Christopher J. Geddis
    ______                                                                                             _______

*Certified by the Supreme Court of                                                                °Member of N.J. & N.Y. Bars
New Jersey as a Civil Trial Attorney


                                                     March 10, 2020

        VIA ECF
        Honorable Joel Schneider
        United States Magistrate Judge
        U.S. District Court - District of New Jersey
        Mitchell S. Cohen Building & US Courthouse
        1 John F. Gerry Plaza, Courtroom 3C
        4th and Cooper Streets
        Camden, New Jersey 08101

                   Re:        IN RE: VALSARTAN, LOSARTAN, AND IRBESARTAN PRODUCTS
                              LIABILITY LITIGATION
                              Civil No. 19-2875 (RBK/JS)

        Dear Judge Schneider:

                   Please accept this letter on behalf of Plaintiffs addressing the issues to be discussed during

        the March 11, 2020 status conference.

                   1.         Downstream Defendant Discovery

                   Plaintiffs have been conferring with Retail Pharmacy and Wholesaler Defendants

        regarding downstream discovery for nearly four months. After multiple versions exchanged of

        significantly narrowed requests, and multiple telephone conferences, Plaintiffs sent their latest

        iteration of proposed document requests to Retail Pharmacy Defendants on February 24,

        2020. Retail Pharmacy Defendants have not responded to that last draft. They claim they will only
Case 1:19-md-02875-RBK-JS Document 396 Filed 03/10/20 Page 2 of 2 PageID: 6316

 Honorable Joel Schneider, U.S.M.J.
 March 10, 2020
 Page 2


 do so if they can simultaneously negotiate the proposed Defendant Fact Sheet (“DFS”). Plaintiffs

 do not believe the two documents are linked and believe the Court’s guidance on the document

 requests will be informative as to the DFS.

        Plaintiffs also received Wholesaler Defendants’ last round of edits to the document

 requests to Wholesaler Defendants on March 4, 2020 and sent redlines back on March 10, 2020.

        Plaintiffs will file their briefs regarding “macro discovery” issues as ordered.

        2.      Overidentification of Defendants in Short Form Complaints

        Plaintiffs’ leadership has notified all plaintiffs’ counsel of the Court’s statements and order

 on this issue, and hopes to resolve this issue before the next Case Management Conference.

        3.      Plaintiff Fact Sheets

        In accordance with the Court’s October 3, 2019 order, Plaintiffs continue to address any

 valid issues that Defendants raise regarding their PFSs. Defendants have told Plaintiffs that there

 are “on-going issues” with the PFSs, but Defendants have not described those issues with any

 greater specificity. This should be handled through a good-faith discussion process, to the extent

 possible.

        4.      Update on Stipulations of Dismissal

        The Parties continue to follow the Court’s approved process for dismissing peripheral

 defendants. Plaintiffs are not aware of any issues with the process at this time.

        Thank you for your courtesies and consideration.

                                                       Respectfully,



                                                       Adam M. Slater
